—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Braslow, J.), dated April 21, 1999, which, upon a fact-finding order of the same court, dated March 22, 1999, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of petit larceny, criminal possession of stolen property, and attempted petit larceny, adjudged him to be a juvenile delinquent and placed him on probation for 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (cf., People v Contes, 60 NY2d 620), we find *417that it was legally sufficient to establish that the appellant committed the charged acts beyond a reasonable doubt. The appellant contends, however, that the testimony of the presentment agency’s witnesses was biased and not credible. Resolution of issues of credibility and the weight to be accorded the evidence presented are primarily questions for the trier of fact (see, Matter of Marvel S., 251 AD2d 669; cf., People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Marvel S. supra; cf., People v Garafolo, 44 AD2d 86). Upon exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf., CPL 470.15 [5]).
The appellant’s remaining contentions are without merit. S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.